By the court.
Bills of lading signed by the captains, are certainly the more regular and mercantile proofs. But they are not exclusive evidence of the shipment of certain goods, as this may be established by witnesses present at the transaction. The day books are evidence of the re-shipment of the merchandize, hut cannot be relied on alone. They must he supported by other proof, or great inconveniences might ensue.
It would be highly unreasonable to expect on a trial, the original books of merchants resident abroad. They may be wanted at other places. True abstacts from the books only can be required, with the oath of the clerk, who made the entries. Where he is doad, or cannot he procured, proof must be given of his hand writing, which must accompany the copies.
The parties agreed at length to go before the jurors as referees, and withdrew accordingly.
Mr. Ingersoll, pro quer. Mr. M. Levy, pro def.
A report was found for the plaintiffs for 750 dollars damages and 6 cents costs.